The indictment was in two counts, one charging the manufacture of whisky, and the other the unlawful possession of a still, etc. The verdict was general and referable to either count in the indictment. Haney v. State, 19 Ala. App. 79,95 So. 57.
The evidence for the state was sufficient to justify a verdict of guilt, and, while the testimony of the defendants was to the contrary, the question was for the jury.
Other exceptions have been examined, and we find them all free from error.
The judgment is affirmed.
Affirmed.